              Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                        Southern Division


LEELA MARET, et al.,                                *

              Plaintiffs,                           *
v.                                                                    Case No.: GJH-20-2417
                                                    *
MAMMAN C. JACOB, et al.,
                                                    *
          Defendants.
                                                    *

*         *        *        *      *       *        *        *        *        *       *        *        *

                                       MEMORANDUM OPINION

          Plaintiffs Leela Maret, Alex Thomas, and Joseph Kuriappuram, filed this action pursuant

to state law in the Supreme Court of the State of New York, County of Queens against

Defendants Mamman C. Jacob, Philipose Philip, Ben Paul, Kurian Prakkanam, Georgy

Varughese, and the Federation of Kerala Associations in North America Inc. (the “Federation”),

seeking to undo the results of an alleged “sham election” of certain officers of the Federation.

ECF No. 2. Defendants removed the action to this Court. ECF No. 1. Now pending before the

Court is Plaintiffs’ Motion to Remand. ECF No. 6.1 No hearing is necessary. See Loc. R. 105.6

(D. Md. 2018). For the following reasons, Plaintiffs’ Motion to Remand is granted.

     I.        BACKGROUND

          According to the Complaint, Plaintiffs are each members of different individual

organizations for which the Federation is the national umbrella organization. ECF No. 2 ¶¶ 2–5.


1
  Also pending before the Court is Defendants’ Motion for Leave to File a Three-Page Sur-Reply. ECF No. 13. The
Sur-Reply does not raise arguments that could not have been raised earlier and is denied, see MTB Servs., Inc. v.
Tuckman-Barbee Const. Co., No. 1:12-cv-02109-RDB, 2013 WL 1224484, at *6 (D. Md. Mar. 26, 2013); however,
the Court did review the filing, and the arguments in the proposed Sur-Reply would not have changed the outcome
of the Motion to Remand.
          Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 2 of 6



The individual Defendants are officers in the Federation and a number of them are members of

the Election Committee. Id. ¶¶ 6–10. As a result of the COVID-19 pandemic, the Federation

postponed the convention scheduled for July 2020 at which the Federation, among other

activities, was scheduled to elect officers. Id. ¶¶ 17–19. In contravention of an agreed upon

Resolution postponing the election of officers until July 31, 2021, the Federation’s Board of

Trustees appointed a 3-person Election Committee and conducted an election of officers through

online or virtual voting on July 28, 2020, after an earlier announcement that virtual voting would

be held on September 9, 2020. Id. ¶¶ 18, 20, 25. This “sham election” violated the earlier

Resolution and the Constitution of the Federation for this and other reasons detailed in the

Complaint. Id. ¶¶ 23–26. Plaintiffs had intended to run for various offices in the election to be

held on July 31, 2021, but did not have their names submitted for the earlier election. Id. ¶¶ 27–

28.

       Plaintiffs filed this declaratory judgment action in the Supreme Court of the State of New

York, County of Queens on August 11, 2020, pursuant to New York Not-for-Profit Corporation

Law § 618. ECF No. 2. On August 12, 2020, the New York Court issued a Temporary

Restraining Order prohibiting Defendants from conducting business in the name of the

Federation and scheduled a further hearing for September 3, 2020. ECF No. 1-5 at 2–3. On

August 20, 2020, Defendants removed the action to this Court. ECF No. 1. On August 24, 2020,

Plaintiffs filed a Motion to Remand, ECF No. 6, which was opposed by Defendants on

September 2, 2020, ECF No. 10, and further supported by a reply memorandum from Plaintiffs

on September 14, 2020, ECF No. 12.




                                                 2
           Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 3 of 6



   II.      STANDARD OF REVIEW

         Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). Thus, “[a] defendant in a state civil

action may remove the case to federal district court, provided that the district court would have

had original jurisdiction had the action been filed there in the first instance.” Kelly v. JP Morgan

Chase Bank, Nat’l Ass’n, No. CV TDC-15-1115, 2015 WL 9183428, at *1 (D. Md. Dec. 17,

2015) (citing 28 U.S.C. § 1441(a)). The burden of demonstrating the propriety of removal falls

on the removing party. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004). On a

motion to remand, the Court must “strictly construe the removal statute and resolve all doubts in

favor of remanding the case to state court”—consistent with federal courts’ reluctance “to

interfere with matters properly before a state court.” Rizwan v. Lender Servs. Inc., 176 F. Supp.

3d 513, 515 (D. Md. 2016) (quoting Barbour v. Int’l. Union, 640 F.3d 599, 615 (4th Cir. 2011),

abrogated by statute on other grounds by 28 U.S.C. § 1446(b)(2)(B)).

         “Federal courts have original jurisdiction over two kinds of civil actions—those which

are founded on a claim or right arising under the Constitution, treaties or laws of the United

States, and those where the matter in controversy exceeds $75,000 and is between citizens of

different States.” Dean v. Navy Fed. Credit Union, RDB 09-1989, 2009 WL 3817587, at *5 (D.

Md. Nov. 12, 2009) (citing U.S. Const. art. III, § 2; 28 U.S.C. §§ 1331, 1332(a)). The

determination of subject-matter jurisdiction is a threshold inquiry the Court must address before

proceeding to the merits of a claim. See Jones v. Am. Postal Workers Union, 192 F.3d 417, 422

(4th Cir. 1999).



                                                  3
            Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 4 of 6



   III.      DISCUSSION

          Removal to this Court was plainly inappropriate based on the clear instruction of 28

U.S.C. § 1441(a), which provides for removal “to the district court of the United States for the

district and division embracing the place where such action is pending.” Prior to removal, this

action was pending in the Supreme Court of the State of New York, County of Queens. ECF No.

2. Thus, even assuming this case was removable to federal court at all, removal should have been

to the United States District Court for the Eastern District of New York, which embraces the

place where the action was originally pending. Remand is required on that basis alone.

          Additionally, Defendants’ attempt to remove this action is improper because the Court

lacks subject-matter jurisdiction. In the Notice of Removal, Defendants assert that the Court has

diversity jurisdiction. ECF No. 1 at 5. District courts have jurisdiction over civil actions where

the matter in controversy exceeds $75,000 and is between citizens of different states. 8 U.S.C. §

1332(a)(1). For diversity jurisdiction to exist, there must be complete diversity, meaning that “no

party shares common citizenship with any party on the other side.” Mayes v. Rapoport, 198 F.3d

457, 461 (4th Cir. 1999). Here, both the Complaint and the Notice of Removal indicate that all

three Plaintiffs are residents of New York and at least one Defendant, Philipose Philip, is a

resident of New York. ECF No. 1 at 4; ECF No. 2 ¶¶ 2–4, 7. Although proof of residency does

not necessarily establish citizenship, see Axel Johnson, Inc. v. Carroll Carolina Oil Co., Inc., 145

F.3d 660, 663 (4th Cir. 1998), Defendants, who carry the burden of establishing that removal is

proper, provide no evidence to the contrary. Instead, Defendants claim that the individual

defendants, specifically Defendant Philip, are not proper parties to this case and should not be




                                                  4
           Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 5 of 6



considered for determining whether complete diversity exists. ECF No. 10 at 6–7.2 This

argument raises the doctrine of fraudulent joinder.

         “The doctrine of fraudulent joinder permits a federal court to ‘disregard, for jurisdictional

purposes,’ the citizenship of non-diverse defendants.” McFadden v. Fed. Nat’l Morg. Ass’n, 525

F. App’x 223, 227 (4th Cir. 2013) (quoting Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir.

1999)). To establish fraudulent joinder, a defendant “must show either that: (1) ‘there is no

possibility that the plaintiff would be able to establish a cause of action’ against the non-diverse

party, or (2) there has been ‘outright fraud in the plaintiff’s pleading of jurisdictional facts.’” Id.

(quoting Hartley v. CSX Transp., Inc., 187 F.3d 422, 424 (4th Cir. 1999)). Here, Defendants

appear to rely on the first element as to Defendant Philip; however, Defendant Philip is alleged

in the Complaint to be a member of the Election Committee that “conducted the sham election.”

ECF No. 2 ¶¶ 6–7. Thus, Plaintiffs have at least pled “a slight possibility of a right to relief”

against Defendant Philip, which is sufficient to survive an allegation of fraudulent joinder.

Hughes v. Well Fargo Bank, N.A., 617 Fed. Appx. 261, 265 (4th Cir. 2015) (quoting Mayes, 198

F.3d at 464). Because Defendants have not established complete diversity of parties, diversity

jurisdiction does not exist.

         In Defendants’ Opposition, for the first time, Defendants also claim that federal question

jurisdiction exists because they intend to rely on a federal statute, the Volunteer Protection Act,

42 U.S.C. § 14501, as part of their defense. However, “[t]he presence or absence of federal-

question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that

federal jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under this


2
 The parties also dispute whether the Federation is a citizen of New York, but the Court need not resolve that
dispute.

                                                         5
            Case 8:20-cv-02417-GJH Document 16 Filed 02/02/21 Page 6 of 6



rule, “a case does not become removable simply because the defendant in the state proceeding

raises a federal counterclaim or federal defense.” Cohn v. Charles, 857 F. Supp. 2d 544, 547 (D.

Md. 2012) (citing Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831

(2002)). Here, there is no federal question presented by the Complaint filed by Plaintiffs in state

court, as Plaintiffs bring a single cause of action under a state statute. Thus, Defendants’ removal

cannot be sustained in this Court on the basis of federal question jurisdiction.

    IV.        CONCLUSION

          For the foregoing reasons, Plaintiffs’ Motion to Remand is granted. The action is

remanded to the Supreme Court of the State of New York, County of Queens. A separate Order

shall issue.


Date: February 1, 2021                                        _/s/_________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                  6
